Citation Nr: 1622311	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-06 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a right forehead abrasion.

2.  Entitlement to service connection for gynecomastia.

3.  Entitlement to an initial compensable rating for right elbow bursitis.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1992 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction of the case belongs to the RO in Roanoke, Virginia.

The record reflects that the Veteran in 2010 filed a timely notice of disagreement as to the following issues: entitlement to higher initial ratings for right and left shoulder disabilities, for status post adrenalectomy, for right knee disability, for fungal infection of the toenails, for cervical spine disability, for right and left tibial stress fractures, and for mandible fractures; and service connection for skin disability, right arm disability, right foot disability, and for sleep apnea.  A statement of the case as to each of those issue, except for the sleep apnea matter was prepared in November 2013.  In September 2015, however, the Veteran's former representative suggested that the statement of the case had never been sent, and the Agency of Original Jurisdiction indicated in November 2015 that the representative was likely correct.  In response, the AOJ re-issued the statement of the case with a date of December 2015.  Inexplicably, the December 2015 statement of the case, as with the earlier document, did not include the matter concerning sleep apnea.  Thereafter, neither the Veteran nor any representative has provided further communication concerning the above issues.  Consequently, the only matters before the Board at this time are those listed on the title page of this action.

Although the Veteran initially requested a hearing before a traveling Veterans Law Judge, in January 2016 he informed the RO that he no longer desired a Board hearing.  The Board in March 2016 requested that he clarify whether he in fact wanted a Board hearing, but he did not respond.  The Board finds that the Veteran has indicated that he no longer desires a Board hearing, and will proceed accordingly.


The claims of entitlement to an initial compensable rating for right elbow bursitis and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a disability resulting from an abrasion to the right orbital area.

2.  Gynecomastia was worsened during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability as a residual of a right forehead abrasion are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for gynecomastia, on the basis of aggravation, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

By correspondence, including that dated in February 2010, the Veteran was informed of the evidence and information necessary to substantiate the claims and the assistance that VA would provide to obtain evidence and information in support of the claims.  38 U.S.C. § 5103(a).  The Veteran has also received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Board finds that the VA examination obtained in this case is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Law and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

I.  Right forehead abrasion.

The Veteran asserts that he has disability that resulted from an accident to the right orbital facial area during service.

A January 1996 service treatment record indicates that the Veteran struck his right forehead on the handle of a refrigerator door.  There was tenderness over the right supra-orbital area and the Veteran was treated with stiches.  The Veteran's February 2008 service separation examination did not note any disability related to the January 1996 right forehead accident.

An August 2010 VA examiner noted that the Veteran currently had no evidence of a right forehead laceration or fracture.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Medical records contain no findings related to any disability resulting from the January 1996 right forehead incident, including any right orbital-related fracture.  The August 2010 VA examiner specifically noted the absence of any residual scarring or evidence of a fracture.  Under the VA system, a claim for disability compensation may not be granted unless a disability results from a disease or injury that was incurred or aggravated during service.  See Terry v. Principi, 340 F.3d 1378, 1382 (Fed. Cir. 2003).  Disability refers to "impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Accordingly, while a right forehead accident requiring stiches is recorded in the service treatment records, there is no disability of record (including a right orbital fracture) that can be attributed to the January 1996 accident, and the claim must be denied.  Terry, 340 F.3d at 1382.

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose fractures.  Such lay evidence, to the extent provided, does not constitute competent medical evidence of the presence of a disability and lacks probative value.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although a layperson can provide his observations as to any scarring, in this case the medical evidence clearly shows there is no such scarring, and the Board finds the medical evidence in this regard to be more probative as to the presence of scarring or any other residual.  Accordingly, the Board finds that service connection for residuals of a right forehead abrasion is not warranted.  The Board finds that the preponderance of the evidence weighs against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Gynecomastia.

Gynecomastia was not noted on the Veteran's June 1992 service entrance examination.

Service treatment records indicate that in August 1996 and September 1996 the Veteran underwent bilateral mastectomies.  An August 1996 service treatment record appeared to indicate that the Veteran first noted gynecomastia when he was 13, but that his military duties had caused painful irritation.

An August 2010 VA examiner indicated that the Veteran had onset of gynecomastia at adolescence and had breast tissue impairment due to the wearing of wetsuits for "frogman" type activities.  It was noted that in 19996 the Veteran had incisions made beneath the nipples extending from beneath the central line of the areola laterally.  There was no tenderness and the length of the incision was approximately 2.5 cm.

The Board notes that there is no indication that the 1996 surgery was performed for cosmetic reasons.  Instead, the surgery arose and was for the purpose of assisting the Veteran in the performance of his physical activities as a Navy diver and Seal.  The complaints during service were of "irritation" resulting from the activities in the performance of duties and there is no indication of such complaints prior to service, including the Veteran's June 1992 service entrance examination.

Even if the Veteran's gynecomastia was a preexisting congenital condition under VA regulations, and even if the 1996 surgical procedures were for the effect of amelioration, such was aggravated by service, and service connection is warranted on that basis.



ORDER

Service connection for residuals of a right forehead abrasion is denied.

Service connection for gynecomastia, on the basis of aggravation, is granted.


REMAND

As indicated in the Introduction, despite the timely submission of a notice of disagreement as to the matter of service connection for sleep apnea, the AOJ has yet to issue a statement of the case regarding that issue.  Accordingly, the matter must be remanded.

As for the issue of entitlement to an initial compensable rating for right elbow bursitis, the Board notes that the Veteran last underwent a VA examination for that disability in May 2010.  More recent treatment records suggest that the Veteran's disorder may have worsened since that time.  Consequently, another VA examination would be useful in adjudicating the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran and his representative a statement of the case addressing the issue of service connection for sleep apnea.  Advise the Veteran of the time remaining in which to submit a substantive appeal as to that issue.

2.  Obtain and associate the Veteran's complete VA treatment records dated since April 5, 2012.

3.  Schedule the Veteran for a VA examination to determine the current severity of service-connected right elbow disability.  The claims file must be made available to the examiner and any indicated diagnostic tests and studies must be accomplished.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


